Citation Nr: 1717313	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for status post fracture third (middle) left finger with degenerative joint disease (DJD) prior to December 15, 2011 and in excess of 10 percent disabling as of December 15, 2011.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1968.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied an increased compensable rating for residuals of fracture of left third finger with degenerative joint disease (DJD).   

During the pendency of this appeal, the RO in a March 2012 rating decision granted a 10 percent rating effective December 15, 2011, with the 0 percent rating effective prior to December 15, 2011.  The Veteran has not indicated satisfaction with this grant and is presumed to be seeking the maximum benefit.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise).  The Board therefore has characterized this appeal to encompass the staged increase.  

A request for a Central Office hearing before the Board made in his substantive appeal was later withdrawn by the Veteran in a signed written statement received in February 2017.  


FINDINGS OF FACT

1.  For the period prior to December 15, 2011, the Veteran's residuals of fracture to the left long finger with DJD has been manifested by pain including on motion, and repetitive motion but without evidence of limited motion or ankylosis shown on VA examination in 2010.  

2.  For the period as of December 15, 2011, the Veteran's residuals of fracture to the left long finger with DJD, while shown to have limited motion of greater than 2.5 centimeters, are not shown to be manifested by ankylosis, nor is there shown to be associated involvement with multiple fingers or of the thumb to include no evidence of limited motion or ankylosis of any joints the thumb or multiple fingers.  



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for status post fracture to the left long finger with DJD have been met prior to December 15, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5230.

2.  The criteria for a rating in excess of 10 percent for status post fracture to the left long finger with DJD have not been met as of December 15, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5230.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In August 2010, prior to the initial adjudication of the Veteran's claim, the RO sent the Veteran a VCAA letter addressing this claim.  This fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

VA's duty to assist has been satisfied.  The Veteran's service treatment records, private and VA medical records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.  The Veteran was afforded VA examinations related to his fingers in September 2010 and October 2016.  The Board finds these examination reports to be comprehensive and sufficient in addressing the severity of the disability at issue.  These evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The VA examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient detail to apply the rating criteria. 

The Court of Appeals for Veterans Claims has recently interpreted the provisions of 38 C.F.R. § 4.59 as requiring range of motion measurements with testing of painful motion in active, passive, weight-bearing, and non-weight-bearing; and if possible with the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Obtaining the range of an opposite, undamaged joint was done on both VA examinations in September 2010 and October 2016.  

With regard to active, passive, weight-bearing, and non-weight-bearing, although passive, weightbearing versus non-weight bearing testing was not done, this is not necessary as the Board has evaluated the Veteran's left middle finger disorder as 10 percent disabling based on painful motion and arthritis demonstrated and has assigned the maximum schedular evaluation under the applicable Diagnostic Codes shown to be Diagnostic Code 5229, limitation of motion of the index or long finger.  Thus, as the Veteran is now in receipt of a compensable rating.  38 C.F.R. §  4.59  does not apply.  See Vilifranc v. McDonald, No. 15-0904 (Decided January 5, 2017).  Further, there is no higher rating available for the longer finger and thus remand would be futile. 

Therefore, additional testing in accordance with Correia v. McDonald is unnecessary.  28 Vet. App. 158 (2016); Vilifranc supra, No. 15-0904. 

Therefore, the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating these claims. 38 U.S.C.A. § 5103A  (a)(2) (West 2014).




Increased Rating 

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. Id.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§  4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40 , 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

By way of history, service treatment records (STRS) in November 1965 disclosed the Veteran to have been treated in service for a simple fracture of the 3rd proximal phalange, further identified by the notes as involving the middle finger of the left hand.  See 30 pg STRS entered in VBMS at pg 8.  

Service connection was granted for residuals of the third finger fracture of the left hand at 0 percent disabling in a June 1999 rating decision, which evaluated the noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5227, the criteria for ankylosis of the ring or little finger.  In the January 2011 rating decision on appeal the noncompensable rating was continued under Diagnostic Code 5299-5226, the criteria for ankylosis of the long (middle) finger.  In the March 2012 rating decision which granted a staged 10 percent rating effective December 15, 2011, Diagnostic Code 5229, the criteria for limited motion of the long finger was used.  The Board shall consider all potentially applicable criteria in addressing this claim.  As there is also X-ray evidence of DJD, this shall also include the criteria for arthritis.  Again, although the finger is described as the left third finger, the STRS identify the finger as the middle finger and so the Board shall address it as the middle or long finger in addition to third (3rd) finger.  

At the onset, the Board notes that the Veteran is right-hand dominant.  See September 2010 VA examination report.  Significantly, the provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  38 C.F.R. § 4.69 (2016).  Therefore, his disability affects his minor, non-dominant side.  The following Diagnostic Codes provide the same ratings for the major or minor hand.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5226, ankylosis of the long finger is rated at 10 percent.  Consideration should be given to whether evaluation as amputation is warranted and to whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, ankylosis of the ring or little finger is rated at 0 percent. Consideration should be given to whether evaluation as amputation is warranted and to whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228, limitation of motion of the thumb is rated at 20 percent with a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, at 10 percent with a gap of one to two inches, and at 0 percent with a gap of less than one inch.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, limitation of motion of the index or long finger is rated at 10 percent with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees. A 0 percent rating is warranted for a gap of less than one inch or for extension limited by no more than 30 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230, any limitation of motion of the ring or little finger is rated at 0 percent.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  As noted above, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Initially, the Board finds that a 10 percent rating is warranted for the Veteran's left hand disability of the middle finger for the entire period on appeal, prior to December 15, 2011.  Specifically, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual limitation of motion or loss of motion that is noncompensable. See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The report of a May 2011 private orthopedic clinic disclosed that the Veteran was seen for a second opinion about his left middle finger with a history of injury in the service and current discomfort and difficulty gripping.  Examination noted limited independent motion of the left middle finger and a bony mass palpable along the volar aspect of the proximal phalanx.  No triggering was appreciable and the MP joint was pain free and stable.  X-rays were taken which showed a very large bony exostosis coming from the proximal phalanx where the fracture was.  This was probably limiting his motion.  The impression was exostosis of the left middle finger proximal phalanx secondary to fracture sustained in active duty.  This is what was limiting his motion and causing pain.  See 1 pg private records in VBMS on 11/17/11; see also 1 pg West End Orthopedic Clinic recs in VBMS on 7/3/12; see also 8 pg West End Orthopedic Clinic in VBMS on 7/10/12.  

The September 2010 VA examination report noted reported symptoms of the left middle (reported as 3rd) finger as being very painful in cold weather, with arthritis of the bone on the inside of the finger.  The Veteran indicated he could not lift with the whole left 3rd finger as the piece of bone was very painful with any pressure.  A bony mass was noted on the palm proximal third finger.  He used topical rubs to treat it.  

On examination the left long finger was painful on motion, however all motions of the distal interphalangeal (DIP), proximal interphalangeal (PIP) and metacarpophalangeal (MP) joints were normal (0 degrees-finger aligns) and the gap between long finger and proximal transverse crease of the hand was less than 1 inch (2.5 centimeters).  There was also pain on repetitive motion but with no additional limitation of motion.  All other fingers and the thumbs of both hands were fully normal and painless on range of motion/repetitive testing.  There was no ankylosis of any finger joints but the Veteran had a deformity of the left long finger at the MP joint, located at the palm of the left hand.  Further, a small bony mass was seen at the base of the left finger that was 0.5 centimeters in diameter and painful to pressure.  The Veteran also had decreased strength as he could not grip with the left hand or close it completely and had decreased dexterity for twisting, probing, writing, touching and expression.  He specifically could not use his left hand to work with nuts and bolts.  X-ray disclosed a chronic appearing partially united fracture of the distal tuft of the left first distal phalanx and slight deformity of the proximal phalanx of the third finger consistent with fracture.  Minimal joint space narrowing in the IP joint suggested early osteoarthritis changes. 

Functionally, the Veteran was noted to be retired from his usual occupation of automotive maintenance due to age/duration of work.  His limitations were that he cannot grip with his left hand or work with nuts and bolts with his left hand.   

As there is evidence of pain, including on motion, the provisions discussed in Burton as well as 38 C.F.R. §§ 4.40 and 4.45, are applicable here, thus a 10 percent rating is warranted for the Veteran's osteoarthritis of the middle finger of the left hand for the appeal period prior to December 15, 2011 on this basis based on painful motion and functional limitations due to such pain.  However, the evidence does not reveal that an increased rating greater than 10 percent for the Veteran's left hand disability involving the long finger is warranted during the portion of the appeal period prior to December 15, 2011.  The findings from the September 2010 VA examination report shows that there was no gap between the thumb pad and the fingers of the left hand.  Although limited motion was noted in the May 2010 treatment record, there were no measurements taken, and thus the findings are not probative in this matter where a measurement is needed.  

Accordingly, while a 10 percent rating is warranted, an increased rating greater than 10 percent is not warranted as the Veteran is in receipt of the maximum rating for either limited motion or ankylosis of the long finger of the left hand.  See Diagnostic Codes 5226, 5229.  The only potentially higher schedular rating for ankylosis or limited motion of an individual digit would be Diagnostic Code 5228 for limitation of motion of the thumb and Diagnostic Code 5224 for ankylosis of the thumb.  There is not shown to be any impairment of the thumb, with full motion noted and he is not service connected for any thumb impairment.  Thus these Diagnostic Codes are not for application.  Likewise there is not shown to be an impairment of multiple digits stemming from the service connected left long finger disability; all movements of the other digits were fully normal, with no ankylosis shown.  Hence the Diagnostic Codes which provide for higher evaluations for limitation of motion or ankylosis of multiple fingers are not for consideration in this matter.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223.

There is also not shown to be an involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, a 20 percent rating is also not warranted under the criteria for degenerative arthritis with the absence of limited motion but with such exacerbations.  

As for whether a rating in excess of 10 percent is warranted for the appeal period after December 15, 2011, the pertinent evidence shows that a higher rating is not warranted.  This evidence includes the following.  

The December 15, 2011 VA occupational consult records, which formed the basis for the 10 percent staged rating, was found to do so on the based on a 3 centimeter gap from the 3rd digit tip to the crease of the palm.  Also at that time, the Veteran reported an inability to make a full fist and carry heavy objects with his left hand, and utilized compensatory strategies.  His pain was 1/10 at rest but increased to 4/10 with palpation of MP volar aspect and upon full active range of motion.  The X-ray findings from the September 2010 VA examination were noted.  His ranges of motions of all fingers other than the 3rd finger of the left hand were normal, except that the PIP and DIP joints of the first digit of the left hand were not measured.  

His active range of motion (AROM) of the left 3rd finger were as follows in the December 15, 2011 VA occupational consult records.  For isolated joints he had 0-90 degrees of the MP joint; 0-60 degrees of the PIP joint and 10-60 of the DIP joint.  From a fisted position he had 0-80 degrees of the MP joint; 0-85 degrees of the PIP join and 10-80 degrees of the DIP joint.  Again, the 3rd digit TIP to crease was 3 centimeters.  His left hand grip was noted to be as following for levels 2-5: 40 pounds at level 2; 42 pounds at level 3; 50 pounds at level 4 and 40 pounds at level 5.  His tip to tip pinch was 6 pounds; tripod pinch was 7 pounds and key pinch was 18 pounds.  He was assessed with  osteoarthritis, moderate hand pain with weight bearing and palpation of 3rd MP joint, volar aspect.  He presented with weakness of grip strength, tightness of intrinsic muscular, decreased AROM of third digit overall, and inability to make a full normal fist. He was independent with activities of daily living, using compensatory techniques.  See Richmond VAMC- 5 pg in VBMS; duplicate in CAPRI in Virtual VA 12/19/11.

The report of an October 2016 VA hands and fingers examination diagnosed status post fracture left third finger with DJD and also noted another diagnosed inflammatory disorder of tenosynovitis of the same finger, finding that physical examination showed the development of this new finding.  His medical history of the inservice injury was noted and current symptoms for the left third finger were of constant daily non-radiating pain at 5/10 with medication reducing it to 3/10 intensity.  Other symptoms included tenderness, stiffness, weakness, easy fatigue, giving way, swelling, heat and clicking.  He used Tylenol, topical creams and massage for relief and had physical therapy in 2011.  Flare-ups of the left hand meant that it hurt to lift something.  His functional impairment was that his fingers would not bend all the way and he could not make a full fist.

On physical examination the Veteran was noted to have fully normal range of motion on all movements of all finger joints of both hands, including his left 3rd finger (measuring 0-90 degrees for MCP; 0-100 degrees for PIP and 0-70 degrees for DIP).  There was no gap between any fingers and the proximal transverse crease of the palm and also no gap between any fingers and his thumb pad.  The range of motion findings were unchanged on repetitive motion, with no functional loss recorded.  The only finding of note on range of motion testing was that there was mild tenderness of the left third finger; all other finger findings were painless.  The examiner found that there was no evidence of pain, weakness, fatigability or incoordination significantly limited his functional ability with flare-ups.  Other findings involving the left hand included swelling.  Muscle strength testing was full 5/5 of both left and right hands on grip and there was no evidence of atrophy.  He had no ankylosis of any fingers of the left hand.  No assistive devices were used and his left finger disorder did not cause functional impairment to the extent that an amputation with prosthesis would equally serve him.  His functional impact on physical activities of employment were such that he did have partial impairment of physical activities of employment such as heavy lifting, pushing, pulling, and carrying from the left 3rd finger impairment.  

The above evidence confirms that just as with the appellate period prior to December 15, 2011, a rating in excess of 10 percent disabling is not warranted for the left 3rd finger disability for the period as of December 15, 2011.  Again, there is not shown to be involvement of any other fingers or of the thumb, with all shown to be fully normal in ranges of motion and no evidence of ankylosis in any fingers.  Thus he is in receipt of the maximum schedular rating for the left long finger impairment under the applicable Diagnostic Codes for limited motion or ankylosis of this left long finger, Diagnostic Codes 5226, 5229.  As discussed at length above when addressing the period prior to December 15, 2011, none of the other Diagnostic Codes which would allow a higher rating either for impairment of the thumb or for impairment of multiple fingers with limited motion and/or ankylosis are shown to be applicable in light of the normal findings in the October 2016 VA examination and the December 2011 occupational therapy record.  There continues to be no evidence of  an involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations, thus again the criteria for a 20 percent rating for arthritis with no limited motion but these manifestations is not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 2003.  

In sum, the evidence reflects that a 10 percent schedular rating but no more is warranted for the appeal period prior to December 15, 2011 but a rating in excess of this is not shown for the entire appeal period for the service connected status post fracture third left finger with DJD.

There is no need to address whether there is an outstanding claim for total disability rating due to individual unemployability (TDIU) is part of this claim as there is no allegations or evidence that this disorder results in TDIU. See e.g., Rice v. Shinseki, 22 Vet. App. at 447.


ORDER

An increased rating of 10 percent for the residuals of fracture of the left long finger with DJD is granted for the appeal period prior to December 15, 2011.

A rating in excess of 10 percent for the residuals of fracture of the left long finger with DJD for the appeal period as of December 15, 2011 is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


